Citation Nr: 0720095	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
left knee disability.

3.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy of the left knee with degenerative 
changes, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from August 1971 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2006, the RO established service connection for 
instability of the left knee status postoperative residual of 
meniscectomy and degenerative joint disease.  A 20 percent 
evaluation was assigned.  The veteran has not expressed any 
disagreement with the separate 20 percent rating; therefore, 
there is no need for further action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's degenerative joint disease of the right knee 
cannot be satisfactorily disassociated from service-connected 
left knee disability and as likely as not is aggravated by 
the left knee disability.

2.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's right hip bursitis cannot be satisfactorily 
disassociated from service-connected left knee disability and 
as likely as not is aggravated by the left knee disability.

3.  The veteran's degenerative joint disease of the left knee 
is manifested by residual discomfort, which, at most, limits 
extension to no more than 5 degrees and flexion to 90 
degrees, depending on pain.




CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the right 
knee is aggravated by his service-connected left knee 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310, 4.3 (2006).

2.  The veteran's right hip bursitis is aggravated by his 
service-connected left knee disability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
4.3 (2006).

3.  The criteria for a rating in excess of 20 percent for 
residuals of medial meniscectomy of the left knee with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DCs 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  Alternatively, even if 
assuming that the new regulatory amendment poses a new 
restriction, because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the veteran.

Right Knee and Right Hip 

Service connection is currently in effect for left knee 
disabilities, and the medical records associated with the 
claims folder show that the veteran reported the initial 
onset of right knee and right hip pain in the early 1990s.  
He maintains that he developed right knee and hip 
disabilities as a result of his service-connected left knee.  
He does not contend that the claimed disabilities began in 
service, or are directly related to his active service, nor 
is this shown by the record to be the case.  Rather, he has 
limited his argument to principles of secondary service 
connection.  Accordingly, the Board will analyze the 
veteran's claim on that basis.  Also because both claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board will address them in a common 
discussion.

After having carefully reviewed the claims file, the Board 
finds that the evidence is at least in equipoise with regard 
to the veteran's claims for entitlement to service connection 
for right knee and right hip disabilities.  

During private orthopedic consultation in June 2004, the 
veteran's primary complaint was of recurrent left and right 
knee pain.  On examination gait was mildly antalgic favoring 
the right knee.  Active range of motion of the left knee was 
essentially within normal limits with pain at the end points.  
X-rays of the left knee showed advanced degenerative joint 
disease changes and greatly diminished joint space medially.  
The physician concluded the veteran's longstanding left knee 
problems could slowly attribute to problems with the right 
knee.  Therefore, it was reasonable to determine that he may 
have increasing right knee problems and with recurrent 
exacerbation of the left knee problems, may continue to 
endure increasing problems with the right knee as well.  

On VA examination in October 2004, the veteran complained of 
right knee pain since 1996.  He reported that in 1999 he 
sustained a work-related right knee injury and arthroscopic 
procedure was performed in 2000.  Examination of the right 
knee revealed no periarticular thickening.  Range of motion 
revealed full extension with flexion to 115 degrees without 
pain.  McMurray's and Lachmann's signs were negative.  There 
was no evidence of ligament laxity or valgus or varus 
instability.  The patella moved freely with crepitus, 2+.  
Examination of the right hip showed full range of motion in 
extension, flexion, medial and lateral rolling and medial and 
lateral bending.  There was mild pain in the trochanter 
region on internal rotation of the right lower extremity and 
with lateral and medial bending.  The clinical impression was 
degenerative joint disease in the right knee and mild 
trochanter bursitis, which was non disabling.  

The examiner concluded that the clinical findings did not 
support the idea that the veteran's left knee disability 
caused problems in the right knee or right hip.  Rather, the 
problem in the right knee is degenerative joint disease which 
began symptomatically in 1996 and then was aggravated by a 
post service work-related injury in 1999.  The veteran 
developed bursitis in the right trochanter area which may 
become moderately aggravated by weight shifting.  The 
examiner did however note that although the left knee did not 
cause either the right trochanter or the right degenerative 
joint disease, it was possible for the weight shifting to 
have aggravated them both.  

On VA examination in May 2006, the examiner noted the 
veteran's medical history in sufficient detail.  Following 
examination of the right knee and hip, the clinical 
impressions were moderate degenerative joint disease of the 
right knee and trochanteric bursitis right, mild symptoms, 
minimal disability.  The examiner concluded that it was less 
likely than not that either disability were secondary to the 
service-connected left knee disability.  He further 
concluded, however, that although the increased right knee 
and right hip symptoms were, in part, due to the work-related 
injury of the right knee requiring surgery in 2000 they were 
also due, in part, to the service-connected left knee and its 
dependent weakness and instability.  The examiner then stated 
that it was speculative to say how much of the right knee and 
right hip symptomatology was due to attrition and the work-
related injury and how much was due to aggravation by the 
progressive difficulty with the left knee disability.  

Here, the VA examiners of record were not able to directly 
correlate the veteran's right knee and right hip disabilities 
to his service-connected left knee disability since the 
conditions could have developed as a result of a post-service 
injury.  However, both VA and private physicians have opined 
that these disabilities are aggravated by the service-
connected left knee disability.  Therefore, while the right 
knee and right hip disabilities are not causally attributable 
to the veteran's post service injury, they are aggravated by 
his service-connected left knee disability.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that competent medical evidence reflects that 
his right knee and right hip disabilities are aggravated by 
his service-connected left knee disability.  Accordingly, the 
evidence supports the grant of service connection for both 
disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In view of the complete grant of the 
benefits requested in this case, there is no need for 
additional development or notice.

Increased Rating - Left Knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Factual Background and Analysis 

In a September 1976 rating decision service connection was 
granted for residuals of medial meniscectomy of the left knee 
with degenerative changes.  A 10 percent evaluation was 
assigned effective March 1976.  The current 20 percent rating 
was assigned in June 1984.  In 2004, the RO received the 
veteran's informal claim seeking an increased rating.  

In August 2006, the RO established service connection for 
left knee instability, and assigned a separate 20 percent 
evaluation under DC 5257 for recurrent subluxation and 
lateral instability.  38 C.F.R. § 4.71a, (2006).  Therefore, 
the symptoms attributable to the veteran's left knee 
instability will not be considered when evaluating the degree 
of disability associated with arthritis.  

Currently, the veteran's left knee arthritis is rated as 20 
percent disabling under DC 5258, for dislocated semilunar 
cartilage with frequent episodes of "locking" pain, and 
effusion into the joint.  A 20 percent evaluation represents 
the maximum schedular evaluation, therefore no greater 
benefit can flow to the veteran under this code.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2006).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2006).  See also 38 C.F.R. § 4.71, Plate II (2006), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

During a private orthopedic consultation in June 2004, the 
veteran's primary complaint was of recurrent left knee pain.  
On examination gait was mildly antalgic favoring the right 
knee and posture was within normal limits.  Active range of 
motion of the left knee was essentially within normal limits 
with pain at the end points.  X-rays of the left knee showed 
advanced degenerative joint disease changes and greatly 
diminished joint space medially.  

On VA examination in October 2004 there was no evidence of 
periarticular thickening.  The left knee extended fully 
without pain and flexed to 90 degrees without pain.  There 
was no evidence of McMurray's or Lachmann's signs.  There was 
also no evidence of ligament laxity, valgus or varus 
instability.  The patella moved freely with crepitus, 3+ 
without pain or tenderness.  The veteran reported employment 
with the postal service and was currently having trouble with 
prolonged standing and walking.  He noted that his employer 
had given him permission to limit standing and walking in his 
job and on that basis he was able to work regularly.  

On VA examination dated in May 2006, the veteran described 
left knee pain at 6/10 in severity at rest going up to 8 or 9 
with activity.  He has increased pain with standing 10 
minutes, walking two blocks or using stairs, lifting over 10 
pounds or driving for one hour.  The left knee swells most of 
the time and gives way once a week.  X-rays showed advanced 
degenerative changes.  He takes Celebrex which seems to help.  
He does not use a knee brace.  Examination of the left knee 
showed a scar about the medial aspect in an angular direction 
measuring 10 centimeters and was well healed.  There was 
moderate quadriceps and hamstring weakness on the left.  
Range of motion was 5 to 115 degrees which produced pain.  
There was moderate medial effusion and crepitus with 
manipulation of the patella without pain.  There was positive 
Lachmanns' and a 10-degree varus deformity of the left knee.  
The clinical impression of the degenerative joint disease of 
the left knee with status postoperative repair in 1972 with 
continued knee pain and moderate to progressive instability 
and associate left quadriceps and hamstring weakness and mild 
varus deformity of the left knee.  

Based on the preceding evidence, the criteria for a rating in 
excess of 20 percent have not been met.  During the appeal 
period, the veteran's complaints (primarily, pain, weakness, 
and instability) have essentially remained unchanged, and 
have been clearly addressed in the examination reports.  
However, the objective medical evidence is the most 
persuasive indication of functional loss resulting from his 
left knee arthritis.  There is X-ray evidence of severe 
arthritis and medical evidence that supports the veteran's 
allegations pertaining to daily pain.  However, the veteran 
has had no additional surgery and does not wear a knee brace.  
More importantly, the limitation of motion shown during these 
examinations has been noncompensable in that the veteran has 
consistently had extension of 0-5 degrees and flexion to at 
least 90 degrees.  Thus, the Board concludes that the 
preponderance of the evidence is against assignment of a 
higher rating for the veteran's left knee arthritis.  

This contemplates, based on the available evidence, any 
functional impairment due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this case, the left knee arthritis has been 
productive of some limitation of both flexion and extension 
with evidence of discomfort upon range of motion testing.  
The veteran has reported constant pain induced by activity of 
the left knee, which still leaves the degree of limitation of 
flexion far short of what is required for a rating in excess 
of 20 percent (i.e., 15 degrees of flexion and/or 20 degrees 
or more of extension).  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, a higher 
rating in this regard is not warranted.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, reflective of ankylosis; or under DC 5262, for 
nonunion of the tibia and fibula, neither of which is present 
in this case.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no contention or showing by the veteran that his 
service-connected left knee arthritis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2004 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim is being denied, 
any such effective date questions are moot.  The veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for degenerative joint disease of the 
right knee is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.

Service connection for right hip bursitis is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

An increased rating for residuals of medial meniscectomy of 
the left knee with degenerative changes is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


